Rosenberger, J. P., and Mazzarelli, J.,
dissent in part in a memorandum by Mazzarelli, J., as follows: I would modify the order appealed to the extent of reinstating the complaint for legal malpractice based upon the defendant’s misrepresentation to Mr. Wasser, a trustee of Arnav Industries and an officer of Rochel Properties, that he need only read the first paragraph of the amended stipulation which defendant asserted had been modified to correct a typographical error in the prior document. Mr. Wasser had read the entire first stipulation, and he reread the portion of the amended document, which was allegedly misrepresented to him by his attorneys as the only modification in the amended stipulation, before signing it. I would find the defendant law firm’s alteration of the 13th paragraph of the stipulation, which materially reduced the amount to be paid to plaintiff in the event of a default, together with the specific misstatement that there was only one change in the document necessitating plaintiffs attention, to be the basis of a cognizable claim for legal malpractice.
The unique facts of this case except it from the general rule *642set forth in Beattie v Brown & Wood, (243 AD2d 395) that a party “is responsible for his signature and is bound to read and know what he signed”. Here, plaintiff allegedly failed to reread the entire document upon his attorney’s direct misrepresentation that the only changes were in the first paragraph, which he did read (see, Par Fait Originals v ADT Sec. Sys., 184 AD2d 472 [“a party who signs a document is conclusively bound by its terms absent a valid excuse for having failed to read it (Gillman v Chase Manhattan Bank, 73 NY2d 1)”]). I would therefore uphold plaintiffs claim of legal malpractice for the economic injuries it incurred as a result of its attorney’s negligent misrepresentation (see, Prudential Ins. Co. v Dewey, Ballantine, Bushby, Palmer & Wood, 80 NY2d 377, 381 [“attorneys, like other professionals, may be held liable for economic injury arising from negligent representation”]).